SHAW, Justice.
We have for review Consolidated American Insurance Co., Inc. v. Bucolo, 526 So.2d 147 (Fla. 3d DCA 1980), based upon conflict with United States Fidelity and Guaranty Co. v. American Fire and Indemnity Co., 511 So.2d 624 (Fla. 5th DCA 1987). We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.
Petitioner provided homeowners’ insurance to respondent’s mother which specifically excluded coverage for intentional acts by an insured. Respondent, who was an insured relative under the policy, was sued for committing sexual assaults during the period he lived in the home. The trial court ruled that petitioner had not timely asserted a coverage defense under section 627.-426(2), Florida Statutes (1985). The district court affirmed, citing AIU Insurance Co. v. Block Marina Investment, Inc., 512 So.2d 1118 (Fla. 3d DCA 1987), where the court certified direct conflict with United States Fidelity and Guaranty Co.
We quash the decision of the district court and remand for proceedings consistent with AIU Insurance Co. v. Block Marina Investment, Inc., 544 So.2d 998 (Fla.1989).
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, BARKETT, GRIMES and KOGAN, JJ., concur.